



Exhibit 10.7


cbalogoa34.jpg [cbalogoa34.jpg]


November 29, 2019




Andrew J. Thomas
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, Oregon 97227


Re:    Employment Agreement
Dear Andy:
This letter amends and supersedes your employment letter dated December 27,
2018, and any prior formal or informal agreement regarding your employment by
Craft Brew Alliance, Inc. (the “Company”), with the exception of any
confidentiality, noncompetition, and/or nonsolicitation agreement(s) you have
entered into with the Company.
This letter constitutes your Employment Agreement (this “Agreement”) with the
Company, effective November 29, 2019 (the “Effective Date”). You and the Company
are collectively referred to in this Agreement as “the Parties” (or individually
as a “Party”). This Agreement sets forth the terms and conditions of your
continued employment with the Company as its Chief Executive Officer as of the
Effective Date. Capitalized terms not otherwise defined in the body of this
Agreement have the meanings set forth on Exhibit A.
1.Term


The term of this Agreement shall be from the Effective Date through December 31,
2021 (the “Contract Term”), subject to Section 3 of this Agreement, provided,
however, that, in the event that, prior to December 31, 2021, the Company enters
into an agreement providing for a Change in Control Event or the Company
experiences a Change in Control Event, the Contract Term will extend to the
later of (a) the second anniversary of the Change in Control Event and
(b) December 31, 2021. In the event of a termination by either Party without
Cause or Good Reason on or before the end of the Contract Term, the terminating
Party shall provide the other Party with at least 30 days’ written notice of
termination. For the avoidance of doubt, the Agreement and Plan of Merger (the
“Merger Agreement”), by and between Anheuser-Busch Companies, LLC, Barrel
Subsidiary, Inc. and the Company, dated as of November 11, 2019, constitutes an
agreement providing for a Change in Control Event and the consummation of the
transactions contemplated by the Merger Agreement constitutes a Change in
Control Event.





--------------------------------------------------------------------------------





2.Compensation and Benefits


2.1    Base Compensation
As of the Effective Date, your annual base salary rate is $500,000, subject to
standard tax withholdings and other payroll deductions. Your base salary level
will be reviewed annually for adjustment by the Compensation Committee of the
Company’s Board of Directors (the “Board”), with salary adjustments, if any,
generally made effective as of January 1st.
2.2    Short-Term Incentive Compensation
You will be eligible for short-term incentive (“STI”) compensation under the
Company’s Annual Cash Incentive Plan. For 2019, your total STI target amount is
$375,000. For subsequent years, the performance targets and STI target amounts
will be determined annually by the Compensation Committee.
2.3     Long-Term Incentive Compensation
You will also be eligible to participate in the Company’s 2014 Stock Incentive
Plan (or its successor) as determined by the Compensation Committee.
2.4    Employee Benefits
You are eligible to participate in employee benefit programs made available to
the Company’s executive officers. You will receive paid time off consistent with
the policies for executive officers of the Company.
3.Termination & Severance
3.1    Termination During Contract Term
Except as provided in Section 3.2, in the event that (a) the Company terminates
your employment effective on a date prior to or as of the end of the Contract
Term for any reason other than Cause or (b) you terminate your employment prior
to or as of the end of the Contract Term due to Good Reason, the Company will
continue to pay you your then current base salary for 12 months from your
termination date (the “Severance Period”). The severance payments under this
paragraph shall not exceed two times the lesser of (y) the sum of your
annualized compensation based upon your annual salary in the year preceding the
year in which your employment is terminated (adjusted for any increase during
that year that was expected to continue indefinitely if your employment had not
terminated) and (z) the applicable dollar limit under Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the “Code”), for the calendar year in
which your employment is terminated.
In addition, if you become entitled to severance pay under the first paragraph
of this Section 3.1, the Company will also make a lump sum payment to you within
45 days of your termination of employment in an amount equal to the amount
necessary to pay your COBRA premiums for continuation of group health insurance
coverage during the Severance Period based on such premiums in effect on the
date of your termination.
3.2    Termination in Connection with a Change in Control Event.
In the event that (a) the Company experiences a Change in Control Event and
(b) either (i) the Company terminates your employment effective on a date prior
to the second anniversary of the Change in Control Event for any reason other
than Cause or (ii) you terminate your employment prior to the second anniversary
of the Change in Control Event due to Good Reason, and (c) in the case of a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event, you represent and warrant that, as of the termination of your
employment, you have not entered into any understanding or arrangement with the
acquiring individual or entity regarding future employment, the





--------------------------------------------------------------------------------





Company will (A) make a lump sum payment to you within 45 days of the
termination of your employment equal to the sum of: (1) your then current
monthly base salary (or, if greater, your monthly base salary as in effect
immediately prior to the Change in Control Event) multiplied by 24; (2) an
amount equal to the amount necessary to pay your COBRA premiums for continuation
of group health insurance coverage for 24 months based on such premiums in
effect on the date of your termination (or, if greater, your COBRA premiums as
in effect immediately prior to the Change in Control Event); and (3) your full
target STI bonus amount for the year in which your termination of employment
occurs (or, if greater, your full target STI bonus amount for the year in which
the Change in Control Event occurs) and (B) effective immediately prior to your
termination of employment: (x) fully vest all Restricted Stock Units; (y) fully
vest and cause to become immediately exercisable all outstanding stock options
granted to you prior to the Change in Control Event; and (z) pay out, within 45
days following your termination of employment, any applicable outstanding
Performance Share Award based, as determined in the reasonable discretion of the
Compensation Committee, on the pro rata portion of the performance period that
has lapsed and the extent to which progress towards the applicable performance
goals has been achieved; provided, however, that each outstanding Performance
Share Award shall be treated as earned and vested at no less than 33% of the
target amount. The payments and benefits under this Section 3.2 are in lieu of
the benefits under Section 3.1, and in no event will you be paid benefits under
both Sections 3.1 and 3.2.
Notwithstanding the foregoing, in the event that (A) the Company experiences a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event and (B) prior to the date of payment under this Section 3.2 you
accept a position with the acquirer of the Company’s assets, which in any other
Change in Control Event would not justify a termination for Good Reason under
clause (b)(ii) of the preceding paragraph, all benefits under Sections 3.1 and
3.2 will be forfeited.
The Parties agree and acknowledge that their intent is that none of the benefits
payable under this Section 3.2 shall constitute an “excess parachute payment”
under Section 280G of the Code that would give rise to an excise tax under
Section 4999 of the Code or a loss of deduction under Section 280G of the Code.
To give effect to that intent, and notwithstanding any other provision of this
Agreement to the contrary, the Parties specifically agree that the aggregate
amount of the benefits payable to you or for your benefit that constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, under
this Agreement or any other agreement or arrangement between you and the
Company, shall not exceed 2.99 multiplied by your “base amount,” as defined in
Section 280G(b)(3) of the Code (the “Maximum Benefit Amount”). The Company shall
make all calculations and determinations under this Section 3.2 (including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities) in good faith, which calculations and
determinations shall be binding on you absent manifest error. The Company shall
provide you with a reasonable opportunity to review and comment on the Company’s
calculations. If at any time it is determined that the amount paid to you or for
your benefit pursuant to this Agreement or any other agreement or arrangement
between you and the Company exceeded the Maximum Benefit Amount, you shall
immediately repay the excess to the Company, together with interest from the
date of original payment to you at the discount rate applicable under
Section 280G(d)(4) of the Code.
3.3    Termination at End of Contract Term
Following the Contract Term, if the Parties have not negotiated a replacement
agreement or renewal of this Agreement, this Agreement shall terminate (except
with respect to any obligations that expressly extend beyond termination) and
employment may continue on an at-will basis with either Party free to end the
employment relationship for any reason at any time, with or without Cause, Good
Reason or notice, and without severance obligations.





--------------------------------------------------------------------------------





3.4    Release of Claims
The Company will require you to execute an appropriate general release of all
claims that you may have relating to your employment with the Company and
termination of your employment as a condition to your receipt of any severance
payments or other benefits under this Agreement other than those required by law
or provided to employees generally. If such general release of claims is not
executed within 30 days following the date your employment with the Company is
terminated, all severance payments and other benefits payable after such 30‑day
period will be forfeited, and you agree to repay any severance payments, and the
value of other benefits, paid to you during such period.
3.5    Competition During Severance Period
If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or the portion of the Company’s
business relating to alcoholic beverages, your severance payments and benefits
under Section 3.1 will terminate as of the effective date of such employment or
association. The foregoing does not supersede or replace any provision of any
noncompetition agreement between you and the Company, including without
limitation the Employee Noncompetition and Nonsolicitation Agreement described
in Section 4.
4.Noncompetition and Nonsolicitation
You acknowledge and agree that you have previously executed and delivered the
Employee Noncompetition and Nonsolicitation Agreement attached hereto as Exhibit
B prior to the Effective Date.
5.Nondisclosure
At all times during and after your employment with the Company, you agree that
you will not use or disclose any Confidential Information for any purpose,
except for the purpose of benefiting the Company consistent with the Company’s
instructions or intentions during the course of your employment. For purposes of
this Agreement, “Confidential Information” shall be broadly construed to mean
all of the Company’s proprietary or non-public business information and all
trade secrets. You agree to use the highest degree of care in safeguarding
Confidential Information against loss, theft, inadvertent disclosure or
unauthorized access or use. In the event that you receive notice at any time of
any legal obligation to disclose any Confidential Information, you agree to
notify the Company immediately in order to provide the Company with an
opportunity to protect its interests. You further agree that you will deliver to
the Company immediately upon termination of employment or at any time upon the
Company’s request, all Confidential Information, whether or not written,
produced or compiled by you and that you will not maintain access to or
possession of Confidential Information following termination of your employment
at the Company. This nondisclosure obligation and this Agreement supplement, and
do not supersede, any other confidentiality agreement you have entered into at
any time with the Company.
6.Signing and Retention Bonuses
You previously received a signing bonus of 20% of 2019 STI target award. If you
remain employed with Company under this Agreement as of the respective dates
listed, you will remain entitled to retention bonuses as follows: (i) on March
31, 2020, a cash payment equal to 20% of the total STI award paid to Employee
under the Company’s Annual Cash Incentive Plan for 2019; provided that such
payment will not be more than 20% or less than 12% of the target STI award for
2019; (ii) on March 31, 2021, 30% of the total STI award paid to Employee for
2020; provided that such payment will not be more than 30% or less than 18% of
the target STI award for 2020; and on March 31, 2022, 50% of the total STI award
paid to Employee for 2021; provided that such payment will not be more than 50%
or less than 30% of the target STI award for 2021. If you fail, for any reason,
to remain employed with Company through the dates specified, you will not be
entitled to the respective retention bonus(es).





--------------------------------------------------------------------------------





7.Code Section 409A
For purposes of this Agreement, a termination of your employment will be deemed
to occur only when or if there has been a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1(h). The severance payments
and other benefits under this Agreement are intended to be exempt from the
requirements of Section 409A of the Code by reason of all payments under this
Agreement being either “short-term deferrals” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.
8.Severability
In the event that a court of competent jurisdiction determines that a provision
of this Agreement is unenforceable or not fully enforceable, the Parties agree
that this Agreement is severable and should be enforced to the full extent
allowed by law to best effectuate the intentions of the Parties.
9.Successors.
(a)    This Agreement is personal to you, and, without the prior written consent
of the Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 10(c),
without your prior written consent, this Agreement shall not be assignable by
the Company.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
10.Code of Conduct
By your signature below, you agree to comply with the Company’s Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company’s
policies and procedures in effect from time to time for senior executives of the
Company.
We appreciate your continued efforts on behalf of the Company and look forward
to having you as a member of our team for years to come.




Sincerely,
/s/ David Lord        
David Lord
Chairman of the Board    






Acknowledged and Agreed:


/s/ Andrew J. Thomas                Date:11/29/2019        
Andrew J. Thomas
Attachments: Exhibit A (Definitions)
Exhibit B (Employee Noncompetition and Nonsolicitation Agreement)







--------------------------------------------------------------------------------



























EXHIBIT A


Definitions




1.    “Cause” shall mean that (a) you have willfully engaged in conduct which
has substantially and adversely impaired the interests of the Company; (b) you
have been convicted of, or pled guilty or no lo contendere to, a felony crime,
other than a traffic offense; (d) you have engaged in conduct which constitutes
a violation of a significant Company policy or the Company’s Code of Conduct and
Ethics as in effect from time to time, which conduct has substantially and
adversely impaired the interests of the Company; or (e) you have repeatedly
refused to obey lawful directions of the Board. Following a Change in Control
Event, for purposes of this definition, no act or failure to act, on your part,
shall be considered willful” unless it is done, or omitted to be done, by you in
bad faith or without reasonable belief that your action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company. The cessation of your employment shall not be deemed to be for Cause
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to you and you are given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, you are guilty of the conduct
constituting Cause, and specifying the particulars thereof in detail. Following
a Change in Control Event, for purposes of this definition, Board shall mean the
board of directors of the ultimate parent entity of the Company or its
successor.
2.    “Change in Control Event” shall mean the occurrence of any of the
following events:
(a)    Any one person or entity, or more than one person or entity acting as a
group (as defined in Treasury Regulation Section 1.409A-3), acquires ownership
of stock of the Company that, together with stock previously held by the
acquirer, constitutes more than 50 percent of the total fair market value or
total voting power of the Company’s stock, including, without limitation, any
such acquisition pursuant to a merger involving the Company or any of its
subsidiaries. If any one person or entity, or more than one person or entity
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same person or entity or persons or entities acting as a
group does not cause a Change in Control Event. An increase in the percentage of
stock owned by any one person or entity, or persons or entities acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property, is treated as an acquisition of stock; or





--------------------------------------------------------------------------------





(b)    A majority of the members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or
(c)    Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12‑month period ending on the date
of the most recent acquisition by that person or entity or persons or entities
acting as a group) assets from the Company that have a total gross fair market
value equal to at least 75 percent of the total gross fair market value of all
the Company’s assets immediately prior to the acquisition or acquisitions. Gross
fair market value means the value of the Company’s assets, or the value of the
assets being disposed of, without regard to any liabilities associated with
these assets.
In determining whether a Change in Control Event has occurred, the attribution
rules under Section 318 of the Code will apply to determine stock ownership. The
stock underlying a vested option is treated as owned by the individual who holds
the vested option, and the stock underlying an unvested option is not treated as
owned by the individual who holds the unvested option.
3.    “Good Reason” shall mean the occurrence of one or more of the following
events without your consent: (a) a material reduction in your base compensation;
(b) a material reduction in your authority, duties, status, reporting
requirements or responsibilities as the Company’s Chief Executive Officer
(including any such reduction occurring solely as a result of the Company’s
ceasing to be a publicly traded entity); (c) a material reduction in the
authority, duties, or responsibilities of the person or persons to whom you
report (including, if applicable, a requirement that you report to a Company
officer or employee instead of reporting directly to the Board or, following a
Change in Control Event, the board of directors of the ultimate parent entity of
the Company or its successor); or (d) a relocation of your principal office to a
location that is more than 100 miles from Portland, Oregon; provided, however,
that “Good Reason” shall only be deemed to have occurred if: (i) within 90 days
after the initial existence of the circumstances constituting “Good Reason,” you
provide the Company with a written notice describing such circumstances;
(ii) the Company fails to cure the circumstances within 30 days after the
Company receives your notice; and (iii) you terminate your employment with the
Company within 90 days of the date of your notice.

















































--------------------------------------------------------------------------------





EXHIBIT B




EMPLOYEE NONCOMPETITION AND NONSOLICITATION AGREEMENT







